Citation Nr: 0123890	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  93-18 985	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION


Veteran represented by:	Shelly Farber, Esq.


INTRODUCTION

The veteran had active service from July 1969 to June 1971.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, denied the veteran's claim of entitlement 
to service connection for PTSD.  The Board remanded this 
claim to the RO in June 1995, and affirmed the RO's denial in 
April 1999.

The veteran appealed the Board's April 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Based on a December 2000 Joint Motion for Remand and to Stay 
Proceedings (joint motion), the Court vacated the Board's 
April 1999 decision and remanded the matter for 
readjudication pursuant to the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of that 
claim.

2.  The veteran did not engage in combat during his service.

3.  The veteran's claimed inservice stressors are not 
corroborated by credible evidence, with one exception, 
specifically as a member of an artillery unit who has service 
connected hearing loss, it is accepted that the veteran did 
experience noise exposure while serving in Vietnam.

4.  Although there is some medical evidence of record that 
the veteran has been diagnosed with PTSD, the diagnoses of 
PTSD have primarily been based upon unverified stressors, not 
his one verified stressor.

5.  The preponderance of the medical record indicates that 
the veteran does not have a diagnosis of PTSD.

6.  The veteran does not have PTSD as a consequence of 
military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2000), as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for PTSD.  The Board denied the veteran 
this benefit in April 1999, and the veteran appealed this 
decision to the Court.  While the appeal was pending, 
legislation was passed that eliminates the need for a 
claimant to submit a well-grounded claim and enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
the veteran's claim pursuant to the VCAA.  However, as 
explained below, prior to the enactment of the VCAA, the RO 
took action that is consistent with the notification and 
assistance provisions of the VCAA.  In addition, the RO has 
not considered the veteran's claim pursuant to the VCAA.  
However, prior to the enactment of the VCAA, the RO found the 
veteran's claim to be well grounded and denied it on its 
merits.  The RO's decision is thus consistent with the VCAA, 
which eliminates the need for a claimant to submit a well-
grounded claim and requires an adjudicator to proceed 
directly to an adjudication of the merits of a service 
connection claim (provided the adjudicator finds that the VA 
has fulfilled its duties to assist and notify).  In light of 
the foregoing, the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

As required by the VCAA, the RO notified the veteran of the 
evidence needed to substantiate his claim.  See VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103).  First, in 
March 1992, June 1995 and August 1995, after the veteran 
filed his claim for service connection for PTSD, the RO sent 
the veteran letters clearly explaining the evidence needed to 
process the veteran's claim.  In these letters, the RO either 
requested the veteran to submit more detailed written 
statements of the in-service stressors that allegedly caused 
his PTSD and additional medical records and authorizations to 
obtain those records, or notified the veteran that it was 
waiting to receive pertinent medical records before deciding 
the veteran's claim.  After these letters were sent, the 
veteran complied with the RO's requests for additional 
information and the RO received the pertinent records to 
which it had referred.

In addition, in a rating decision dated July 1992, the RO 
explained the reasons for which it had denied the veteran's 
claim.  Finally, in a statement of the case issued in May 
1993, and supplemental statements of the case issued in March 
1996, February 1998, June 1998 and September 1998, the RO 
again explained the reasons for which it had denied the 
veteran's claim, notified the veteran of all regulations 
pertinent to his claim, and provided him an opportunity to 
submit additional evidence and to present additional 
argument, including in the form of hearing testimony, in 
support of his claim.  The veteran took advantage of this 
opportunity by subsequently submitting written statements and 
medical records. 

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  For instance, the 
RO obtained and associated with the claims file all evidence 
identified by the veteran as being pertinent to his claim, 
including outpatient treatment records and a hospitalization 
report from the VA Medical Center in Allen Park, Michigan.  
In a letter dated December 1988, the veteran's former 
representative indicated that, as of that date, the only 
treatment received by the veteran had been rendered at the VA 
Medical Center in Allen Park, Michigan.  The representative 
specified that the veteran had not received any treatment 
from a private provider.  In 1991, however, the veteran 
submitted a written opinion from a private physician, Louis 
Hoffman, M.D., which, based on an evaluation conducted in 
November 1991, included diagnoses of "POST TRAUMATIC 
syndrome" and "POST TRAUMATIC SHOCK syndrome."  In August 
1995, the RO endeavored to obtain any contemporaneous 
treatment records Dr. Hoffman might have used to support his 
opinion, but in September 1995, Dr. Hoffman submitted another 
written statement indicating that he had evaluated the 
veteran only once, in November 1991.

The RO also obtained and associated with the claims file 
service personnel records pertinent to the veteran's claim.  
In addition, for the purpose of endeavoring to verify the 
veteran's alleged in-service stressors, the RO contacted 
personnel from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly the U.S. Army and Joint 
Services Environmental Support Group), who responded by 
issuing a report with attached extracts from Operational 
Reports-Lessons Learned and a unit history of the veteran's 
Battalian.  (The Board acknowledges that after USASCRUR's 
report was associated with the claims file, the veteran 
elaborated on one of his alleged stressors by specifically 
naming the Marine who disappeared at Hill 65 "[redacted]" 
(initially identified as [redacted]) and the RO did not 
endeavor to verify that stressor.  However, the RO's failure 
to do so is not prejudicial to the veteran in view of the 
fact that USASCRUR indicated in its report that there were no 
Marine casualties identified in the pertinent area.)
The RO subsequently contacted the Director of the National 
Archives and Records Administration (NARA) for morning 
reports from the veteran's Battery, which were received in 
May 1997.  The Board is not aware of the existence of any 
other outstanding evidence that needs to be obtained in 
support of the veteran's claim. 

In addition to obtaining all pertinent evidence, the RO 
developed the medical record to the extent necessary to 
decide the veteran's claim.  For instance, in May 1992 and 
February 1996, the RO afforded the veteran VA psychiatric and 
psychological examinations, during which VA examiners 
discussed the nature and etiology of the veteran's 
psychiatric complaints.  In addition, after receiving all 
critical information from USASCRUR addressing the veteran's 
alleged in-service stressors, the RO forwarded this 
information to the most recent VA examiners for review and an 
opinion as to whether this information affected their 
previous medical conclusions.  In April 1997, the VA 
examiners issued their response.   

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claim and has obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of that claim, actions which are required under 
the VCAA and the implementing regulations, another Remand to 
comply with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran). 

Applicable Law

The veteran seeks service connection for, in part, PTSD.  The 
regulation governing this type of claim, 38 C.F.R. § 
3.304(f), was amended while the veteran's appeal was pending, 
effective March 7, 1997.  As previously indicated, where the 
law or regulations change while an appeal is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas, 1 Vet. App. at 
312-313.  In this case, the RO did not notify the veteran of 
the change in regulation or consider the veteran's PTSD claim 
under both the former and revised regulations.  However, 
because neither version of the regulation is more favorable 
to the veteran, the veteran has not been prejudiced as a 
result thereof.  Bernard, 4 Vet. App. at 392-94.

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304 (1996).  Under the revised regulation, the veteran 
must submit medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2000). 

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2000).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).  

In a recent precedent opinion issued by VA's General Counsel, 
it was held that the ordinary meaning of the phrase "engaged 
in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), 
requires that a veteran "have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99, 65 
Fed.Reg. 6256-6258 (2000).  The General Counsel also 
indicated that the determination of whether a veteran engaged 
in combat with the enemy necessarily must be made on a case-
by-case basis, and that absence from a veteran's service 
records of any ordinary indicators of combat service may, in 
appropriate cases, support a reasonable inference that the 
veteran did not engage in combat; such absence may properly 
be considered "negative evidence" even though it does not 
affirmatively show that the veteran did not engage in combat.  
Id.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, 
in part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166  (1996).

The Board must review a claim on its merits and account for 
the evidence that it finds to be persuasive and unpersuasive 
and provide reasoned analysis for rejecting evidence 
submitted by or on behalf of the claimant.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board must also assess 
the credibility and weight to be given to the evidence.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 
Vet. App. 614 (1992).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518 (1996) (citing Gilbert, 1 Vet. App. at 
54.)

Factual Background

The veteran served on active duty from July 1967 to June 
1971, including in the Republic of Vietnam from September 
1970 to June 1971.  Review of the veteran's DD Form 214 
reveals that the veteran received the National Defense 
Service Medal, Vietnam Campaign Medal, and Vietnam Service 
Medal.  He was assigned to G Battery, 29th Artillery.  His 
military occupational specialty was as a field artillery 
rocket crewman.  His service in the Republic of Vietnam was 
from September 1970 to June 1971.

Review of service medical records reveals that on physical 
examination for induction in July 1969, the veteran reported 
having worry-depression, and frequent trouble sleeping, but 
he was not under a doctor's care.  Psychiatric findings were 
normal.  The veteran was examined in January 1970 for 
complaints of insomnia and excessive worry and the examiner 
noted the insomnia and worry was in regard to the veteran's 
teenage years as a civilian.  The examiner reported the 
veteran was currently enjoying his work and his opinion was 
that the veteran had no psychiatric or psychopathic 
tendencies.

Further review of service medical records reveals the veteran 
was first clinically examined for hearing loss in November 
1970, after he complained of continuous ringing in his left 
ear.  An audiogram of the veteran in November 1970 indicated 
sensorineural hearing loss of the left ear.  The right ear 
hearing was normal.  The veteran was given a physical profile 
for no duty near loud noises.  Additional audiograms of the 
veteran in January 1971, March 1971, and June 1971 confirm 
sensorineural hearing loss in the left ear and also indicate 
worsening hearing in the right ear, although the Board notes 
the results were inconsistent.  The service medical records 
contain no medical history regarding the origin or causation 
of the veteran's hearing loss.  There is no record of the 
veteran being hospitalized at any time during his service for 
any sudden injury to his ears or injury to his hearing.

In July 1971, the veteran submitted a claim seeking service 
connection for hearing loss.  He listed June 1971 as the date 
of treatment at the 95th Evacuation Hospital and there was no 
medical history given.  He underwent a VA examination in 
August 1971 and it was noted that the veteran was very 
inconsistent in his responses and his hearing level improved 
with continued testing.  There was a diagnosis of normal 
hearing in the right ear and a very mild hearing loss in the 
left.  There were no complaints of any sudden acoustic 
trauma, nor were there any complaints of any stressor 
incident or of a psychiatric disorder.

Service connection for a bilateral sensorineural hearing loss 
was granted by a September 1971 rating decision.

In September 1977, the veteran submitted a claim seeking 
service connection for a right foot injury, which he claimed 
occurred while stationed in Germany.  Once again, there were 
no reported stressors or psychiatric complaints.

In March 1978, the veteran submitted a claim seeking an 
increased evaluation for his service-connected hearing loss.  
Again, there were no reported stressors or psychiatric 
complaints.

In a June 1978 medical report from H. John Jacob, M.D., the 
veteran was seen for his hearing complaints, and gave a 
history of having lost his hearing while refueling a 
helicopter.  He reported losing his hearing immediately 
following the noisy episode.  It was reported that he had 
experienced no trauma to the ear.  The record indicated some 
degree of hearing loss in the left ear but reported the 
hearing loss was peculiar in configuration and was not 
classic for noise exposure.

A June 1978 VA examination reported normal right ear hearing 
and only slight left ear hearing loss.  Again, there were no 
reported stressors or psychiatric complaints.

In February 1979, the veteran submitted a claim seeking an 
increased evaluation for his service connected hearing loss.  
Again, there were no reported stressors or psychiatric 
complaints.

The veteran underwent a VA examination in April 1979 that 
again showed normal hearing in the right ear and moderate 
hearing loss in the left ear.  He reported severe irritation 
from noise and tension from his ear condition.  By a May 1979 
rating decision, service connection was granted for tinnitus.

In August 1979, the veteran again submitted a claim seeking 
an increased evaluation for his hearing loss.  He also 
reported that his hearing loss was having a serious effect on 
his nerves, because of problems with noise.  This was the 
first time of record that the veteran had reported nervous 
problems, although he reported these nervous problems were 
caused by his hearing difficulty and again did not report any 
stressor incidents in service.  The RO sent the veteran a 
letter, in September 1979, indicating that if he desired 
service connection for a nervous condition he should submit 
supporting medical evidence.  The veteran did not respond.

A report was received from Dr. Jacob, dated in August 1979, 
which this time reported a history of the veteran having had 
an acoustic trauma from an explosion in Vietnam.  The Board 
notes that this was the first recorded history of the veteran 
having experienced any explosion in Vietnam and that this was 
contradictory to the earlier history offered.

The veteran underwent a VA examination in April 1981 and it 
was noted that he was experiencing progressive sensorineural 
hearing loss.  The history also noted the veteran was 
employed as a postal employee and he reported exposure to 
noise on a constant basis.  He was advised to refrain from 
further noise exposure to not worsen his condition.  Again, 
there were no reported stressors or psychiatric complaints, 
nor any reported acoustic trauma in Vietnam.

A VA outpatient treatment record indicates that the veteran 
began treatment for an anxiety disorder in July 1983 after 
complaining about his nerves.  The veteran underwent a 
psychiatric evaluation in July 1983, and gave a history of 
bad nerves, reporting that he could not deal with noise and 
suffered from intense ear pain.  He also reported withdrawing 
from people, occasional insomnia, varied appetite, 
depression, and that his inability to deal with noise was 
affecting his marriage.  He denied hallucinations, nightmares 
or flashbacks.  The initial assessment was that of anxiety, 
depression and hearing problems, and also marital stress.  
The diagnosis was deferred.  In August 1983, the veteran was 
diagnosed with generalized anxiety disorder.  An Axis II 
diagnosis was deferred.  A therapy record from April 1984 
noted that the veteran had been attending either weekly or 
bi-weekly therapy since August 1983.  His diagnosis of a 
generalized anxiety disorder was continued, and his Axis II 
diagnosis remained deferred.  It was also noted by the 
therapist that the veteran was not willing to go beyond his 
blaming the government, the military, and the VA for all his 
troubles and that he seemed to be solely focused on an 
increase in VA benefit monies as the sole solution to all his 
problems.

On a VA audio examination in May 1984, the veteran again 
reported difficulty with his nerves as a result of his 
trouble hearing.

In March 1988, the veteran, through his representative, 
requested service connection for an acquired psychiatric 
disorder and for the first time discussed an incident 
involving being under enemy small arms, rocket, and mortar 
fire at Hill 65, south of Da Nang, while assigned to G 
Battery, 29th Artillery.  It was reported that members of his 
unit were killed as a direct result of enemy action.  The 
veteran also reported losing his hearing during a monsoon and 
being evacuated from Hill 65 to Da Nang after losing his 
hearing.  The veteran reported that his current symptom was 
re-living his loss of hearing and excruciating ear pain 
whenever the weather approximated monsoon conditions.

In May 1989, a VA report diagnosed the veteran with 
generalized anxiety disorder with depressive features and 
stated that noise exposure in Vietnam has had a lot to do 
with the anxiety disorder.

The Board, by a June 1990 decision, denied service connection 
for an acquired psychiatric disorder to include as not 
proximately due to or the result of a service-connected 
disease or injury.

In an August 1991 statement, the veteran indicated he was 
seeking service connection for PTSD, and he reported his PTSD 
was due to his hearing loss.  He stated that he had a lot of 
fear of losing his hearing again.

In December 1991, the veteran submitted a letter from Louis 
Hoffman, M.D., which describes the veterans symptoms, 
including difficulty sleeping, nightmares, difficulty 
concentrating and maintaining employment, as characteristic 
of "POST TRAUMATIC syndrome" and "POST TRAUMATIC SHOCK 
Syndrome."  The basis for this diagnosis was not discussed.

The veteran's DA Form 20 was received in April 1992 and 
showed participation in an unnamed campaign while in Vietnam, 
but otherwise contained no further significant information.

Received in April 1992 were the veteran's VA weekly therapy 
treatment notes spanning from August 1983 to April 1984.  
These records clearly indicated that the majority of the 
veteran's complaints were related to his reported tinnitus 
and hearing loss. He complained of constantly being 
aggravated and on edge because of his avoidance of noise and 
his difficulty understanding conversations.  The veteran 
complained on many occasions that he believed his mental 
problem was due to his hearing problem.  The veteran also 
spent numerous therapy sessions discussing his marital 
relationship.  A therapy session record from December 1983 
noted that the veteran was concerned that his initial 
psychiatric diagnosis was not severe enough to warrant an 
increase in his VA pension benefits.  The veteran also 
indicated his concern that the RO would not relate his mental 
and physical disabilities.  In January 1984, the veteran 
complained of the need for additional money, and expressed 
his belief that it was the government's responsibility to 
take care of him as he was not disabled prior to service.  He 
stated that he did not get much sympathy because people did 
not know if he was faking or not.  Later, in January 1984, 
the veteran again stated that he hoped to gain more money and 
psychological treatment by participating in therapy.  In 
February 1984, the veteran repeated that his focus on 
treatment was only what money he might gain down the line.  
In April 1984, the veteran indicated that he was thinking of 
discontinuing treatment but stated it was probably more 
beneficial to continue, because he needed an increase in his 
compensation and if stopped coming, they might think he was 
cured.  He indicated he wanted to continue treatment at least 
until his claim was resolved.  The veteran's therapy sessions 
were entirely negative for any reported stressors or traumas 
in Vietnam.

Also received in April 1992 were additional VA outpatient 
treatment records dated from March 1985 to January 1992.  
These indicate that the veteran was receiving medication for 
his anxiety and intermittent treatment.  They indicate that 
the veteran continued to relate his anxiety to his tinnitus 
and hearing loss.  They are entirely negative for any 
reported stressors or traumas in Vietnam.

In April 1992, the veteran submitted a statement reporting 
specific stressor incidents.  He reported that he was sent 
from Da Nang to Hill 65 in a position supporting Marines and 
that his injury occurred while standing at the perimeter and 
talking to a Marine friend nicknamed "[redacted]."  The veteran 
stated there were bright flashes of light and all of a sudden 
he looked around and [redacted] was gone without a trace.  The 
veteran stated that he was totally deaf in both ears as a 
result of this attack, with severe discomfort and tinnitus.  
The veteran stated he was returned to an artillery unit and 
he started having flashbacks and nightmares because he was 
afraid of going totally deaf.

On VA examination in May 1992, the examiner noted that the 
evidentiary record was entirely negative for any acquired 
psychiatric disorder related to service on any basis.  It was 
noted that an anxiety disorder was manifested many years 
subsequent to service without any evidence of a nexus between 
it and the veteran's service-connected disability.  It was 
also noted that the record was entirely negative for PTSD.  
The veteran reported flashbacks of being in the field when 
bombing was going on and then losing his hearing for four 
days.  The veteran reported a noise phobia.  The examiner 
diagnosed adjustment problems with mixed emotions, anxiety 
and depression, generalized anxiety with depression.  The 
examiner discussed the veteran's history and noted that the 
veteran only talked about one incident when he lost his 
hearing and did not show much distress or anxiety when 
discussing it.  The examiner did not feel the veteran had 
PTSD.

In May 1993, the veteran submitted a certificate of handicap 
or disability, dated in November 1989, which was partially 
illegible, but appeared to state that the veteran was 
disabled due to PTSD and depression.  There was no basis for 
the diagnosis offered.

Following the Board's June 1995 Remand, the veteran submitted 
another statement, in August 1995, regarding his reported 
stressor.  The veteran stated that while assigned to G 
Battery, 29th Artillery, in late 1970, early 1971, he 
witnessed a firefight in progress involving a Marine with a 
50 caliber gun.  The veteran stated he could not see all the 
results because it was dark but he had a Marine friend named 
[redacted] and after that incident, he never saw [redacted] again.  
The veteran further reported that the injury to his ears and 
hearing took place during the same time period while 
refueling a Chinook helicopter.

Subsequently received was a report of VA hospitalization from 
July 1995 to August 1995.  This indicates the veteran was 
admitted to the emergency room with complaints of having been 
depressed for the past year.  The veteran claimed to be 
irritable and to be having difficulty with noise in his 
building.  He also complained of hearing a voice but was 
vague about its content.  The assessment was of an Axis I 
diagnosis of psychotic disorder, not otherwise specified and 
an Axis II diagnosis of paranoid personality disorder, 
unspecified.

Received in September 1995 was a letter from Dr. Hoffman, 
responding to the RO's request for additional information 
about his prior treatment of the veteran.  The letter 
indicates that the veteran was only seen on one occasion, in 
November 1991 and that was the basis of the prior evaluation.  
Dr. Hoffman provided no further pertinent information.

In February 1996, the veteran underwent a VA psychological 
evaluation and a psychiatric examination by a board of two 
examiners.  On psychological evaluation, the veteran reported 
that his constant aural pain was the major focus of his life.  
The veteran reported the loud sounds were the origin of his 
PTSD.  The psychological testing concluded that the veteran 
was suffering from chronic feelings of depression and 
anxiety.  It was also stated that the veteran was not easily 
placed in a specific diagnostic category and there was 
evidence to support, in some fashion, all the diagnoses he 
has received in the past.

On psychiatric examination by a board of two examiners, the 
veteran reported that all of his problems began in Vietnam 
secondary to his loss of hearing.  He reported losing his 
hearing in either a shelling episode or during a refueling.  
The veteran reported a friend disappeared during a firefight.  
Both psychiatrists agreed that the primary diagnosis was that 
of a psychosis, not otherwise specified, based on the 
reported history of auditory hallucinations.  Personality 
traits of a paranoid and avoidant nature were also thought to 
be present, but it was felt the diagnosis could not be made 
on the basis of an interview.  The examiners also noted that 
certain features of PTSD were present, such as social 
isolation, and difficulty sleeping, but it was not possible 
to make a diagnosis of PTSD in the presence of a thought or 
psychotic disorder.  It was considered noteworthy that there 
was no mention or complaint of nightmares and that throughout 
the 1980s the veteran had been diagnosed with generalized 
anxiety, with many symptoms related to the stress of marriage 
and not to events 12 or 13 years earlier.

Received in June 1996 was a report from USASCRUR, which 
documents that Da Nang airfield was subject to rocket and 
mortar attacks during the September to October 1970 
timeframe.  It notes that the Marines did provide operational 
security support, however, there was no record of any combat 
activities that involved the Marines.  It also notes that 
rocket attacks occurred at Camp Eagle in October and December 
1970 upon the 2d Battalion, 11th Artillery.  However, the 
Board notes this was not the unit to which the veteran was 
assigned.

Following the receipt of the report, in April 1997, the board 
of two examiners who had previously performed the psychiatric 
examination of the veteran in February 1996, again examined 
the veteran.  On this examination, the veteran denied hearing 
voices that were not there, as had been reported on the prior 
examination.  Asked about nightmares, the veteran indicated 
that his noise exposure was the nightmare.  The Axis I 
diagnosis was that of a psychosis, not otherwise specified.  
There was also an Axis II diagnosis of personality traits.

Received in March 1998 was a report from H. Makii, D.O., 
which stated that the veteran had given a history of 
recurrent nightmares of death and dying.  The veteran 
reported being injured in Vietnam, and also reported watching 
his mother die and seeing his father shot 6 times.  The 
veteran reported having both ears injured and becoming 
totally deaf in Vietnam.  An Axis I diagnosis of PTSD, 
chronic, was made.

Also received in March 1998 was a statement from the veteran 
in which he reported that the Marine previously referred to 
as [redacted] was named "[redacted]."

In August 1998, the veteran submitted one photograph, 
reported to be of him in service, and two statements from his 
sisters, which both indicate that since his miliary service, 
the veteran has complained of hearing loss, tinnitus, and 
PTSD.


Analysis

The veteran served on active duty from July 1969 to June 
1971.  He contends that he developed PTSD as a result of 
stressors experienced during that time period.  These 
stressors include: suffering hearing loss or going deaf after 
sustaining acoustic trauma; being part of a unit that 
suffered casualties from enemy fire, including at Hill 65, 
south of Da Nang, while assigned to G Battery, 29th 
Artillery; and witnessing a U.S. Marine named [redacted] or 
"[redacted]" disappear from that hill.  With regard to 
reporting the specifics of the alleged acoustic trauma and 
disappearance of "[redacted]," the veteran has been inconsistent.  
During the pendency of this appeal, he occasionally reported 
that the acoustic trauma occurred when he was refueling a 
helicopter and that [redacted] disappeared while he was 
speaking with the veteran on the perimeter of the hill and 
after the veteran saw bright flashes of light.  On other 
occasions, however, the veteran indicated that the alleged 
acoustic trauma occurred during a monsoon or when his unit 
received mortar and rocket fire at the hill, after which he 
was evacuated, and that [redacted] disappeared on the hill 
during a firefight involving a Marine with a 50 caliber gun, 
when it was dark. 

Due to the veteran's early failure to report, and subsequent 
inconsistent reporting of, his alleged stressors and multiple 
examiners' notations that the veteran's primary motivation is 
the receipt of VA monies, the Board seriously questions the 
veteran's credibility.  

The veteran submitted claims for service connection for other 
disorders in 1971 and 1977, and although it clearly would 
have been in his best interest to have reported stressor 
incidents, combat-related trauma and psychiatric complaints, 
the veteran made no such reports.  It was not until August 
1979 that the veteran first reported having a nervous 
disorder, and at that time he claimed the disorder was 
secondary to his hearing loss.  The Board finds that the 
passage of time following the veteran's service under these 
circumstances, prior to his making any complaints of 
stressors, does tend to lessen his credibility.

Furthermore, the veteran has been extremely inconsistent in 
the details of his reported stressors and this inconsistency 
further lessens his credibility.  For example, in June 1978, 
the veteran reported to Dr. Jacob that he lost his hearing 
while refueling a helicopter and that he had no trauma to the 
ear.  However, in August 1979, the veteran reported to Dr. 
Jacob that he had acoustic trauma from an explosion in 
Vietnam.  This is but one of many instances when the veteran 
has reported an inconsistent history.

In addition, there are numerous treatment records in which an 
observation was made that the veteran's primary motivation 
was the pursuit of increased compensation and the receipt of 
increased VA monies.  His VA therapy treatment records dated 
from August 1983 to April 1984 contain numerous references to 
the veteran being concerned about whether his treatment 
records were severe enough to warrant additional benefits.  
The April 1984 VA therapy summary notes that the veteran 
seemed solely focused on an increase in VA benefit monies as 
the sole solution to all his problems.  The veteran's clearly 
expressed interest in receiving increased compensation, above 
all other treatment objectives, significantly calls into 
question his motivation and also lessens his overall 
credibility.

In any event, absent evidence of the veteran's participation 
in combat, corroborative evidence is necessary to support the 
veteran's reports of in-service stressors, and in this case, 
as explained below, except with regard to one of the alleged 
stressors, there is no such evidence of record.  

With regard to the matter of combat, the Board notes that 
there is no evidence in the claims file establishing the 
veteran's participation in combat.  The veteran's DD Form 214 
does not show that the veteran received any commendations or 
awards typically awarded primarily or exclusively for 
circumstances related to combat, such as the Combat 
Infantryman Badge, Purple Heart, or any other similar 
citation.  Moreover, even though his DD Forms 214 and 20 show 
that he was trained as a field artillery rocket crewman and 
participated in an unnamed campaign in Vietnam, there is no 
evidence of record establishing that he performed his 
occupational specialty during combat or that the unnamed 
campaign was combat-related.  Moreover, USASCRUR's June 1996 
report fails to indicate that the veteran's unit was involved 
in combat.  Rather, it indicates that, from October 1970 to 
April 1971, Da Nang Airfield received several mortar and 
rocket attacks, another artillery received rocket attacks at 
Camp Eagle, and the Marines (which the veteran alleges his 
unit was supporting) provided operational security, but did 
not engage in combat activities.  

With regard to the matter of independent corroborative 
evidence, the Board notes that the veteran's reported 
stressor of noise exposure causing hearing loss has been 
verified.  The veteran's service medical and personnel 
records indicate that, during service, the veteran served as 
an artillery crewmember and was diagnosed with hearing loss.  
In light of the veteran's occupational specialty, the Board 
accepts that the veteran was exposed to noise while serving 
on active duty.  In fact, in September 1971, the RO also 
accepted that the veteran was exposed to noise during service 
and granted him service connection for bilateral hearing 
loss.  

Despite the foregoing, the veteran's service medical and 
personnel records do not corroborate the veteran's report 
that the hearing loss occurred as a result of a particular 
incident of acoustic trauma, or that the veteran's in-service 
hearing loss was so severe as to represent deafness.  The 
veteran's service medical records are negative for any 
complaints of sudden acoustic trauma and there is no 
indication that the veteran was ever hospitalized for 
deafness during his service.  Service medical records 
indicate sensorineural hearing loss in the left ear, although 
readings were inconsistent, and one occasion on which mild 
hearing loss in the right ear was shown.  Immediately after 
service, on VA examination in July 1971, readings were again 
inconsistent and the diagnosis was only mild hearing loss in 
the left ear and the right ear had normal hearing.  Thus, 
there are no records within service or thereafter that 
indicate that the veteran ever experienced deafness in 
service and to that extent, the claimed stressor is rebutted.

In March 1988, the veteran reported that he came under fire 
at a Hill 65.  At that time, he reported that members of his 
unit were killed as a result.  In April 1992, the veteran 
reported that he was standing on the perimeter of Hill 65 
while talking with a Marine named [redacted], and after receiving 
enemy fire, [redacted] was gone without a trace and the veteran 
was totally deaf in both ears.  In August 1995, the veteran 
reported that he could not see the results because it was 
dark but [redacted] disappeared during a firefight, and the 
veteran reported his hearing injury took place at the same 
time period while refueling a helicopter.  Once again, the 
Board notes the veteran's inconsistencies in reporting this 
stressor.  On one occasion, the veteran states his hearing 
was injured from enemy fire, and on another he states from 
refueling a helicopter.  On one occasion the veteran reports 
he was standing and talking with a Marine named [redacted] when 
he disappeared, and on another he reports not seeing the 
results because it was too dark.  The Board finds that these 
inconsistencies in the veteran's history significantly 
diminish the credibility and believability of that history.  
The Board further finds that verification of the veteran's 
reported stressors was attempted and USASCRUR's report 
demonstrates that Marines were not involved in any combat 
activities in the area in which the veteran's unit was 
located.  The report was negative for any Marine casualties 
and was negative for any casualties amongst the veteran's 
unit.  While the ESG report did indicate that Da Nang 
airfield was subject to rocket and mortar attacks on certain 
occasions, the time of such attacks did not corroborate the 
veteran's claims, as he reported attacks at a different time 
frame.  Furthermore, there is no indication that the veteran 
was present at the time of any such attacks as the veteran 
has failed to provide any substantiated corroborative 
details.  Therefore, the Board finds that the veteran's 
claims regarding a stressor while on Hill 65 are also not 
corroborated, but instead are rebutted.

As there is no independent corroboration of any of the 
veteran's claimed stressors, other than his having been 
exposed to noise during service which resulted in a bilateral 
hearing loss, the Board finds the veteran's claimed stressors 
are not verified.  Furthermore, the single corroborated fact 
that the veteran was exposed to noise does not serve to 
corroborate any of the veteran's other claimed stressor 
incidents.  The Board finds the veteran's other claimed 
stressors to be substantially incredible and entirely 
unverified.

Turning now to an evaluation of the medical evidence, the 
Board has noted that the veteran was diagnosed with PTSD on 
at least two, and perhaps three different occasions.  In 
December 1991, Dr. Hoffman diagnosed PTSD, although it is 
noted that the basis for the diagnosis was not discussed and 
it was apparently predicated on an unquestioned acceptance of 
the veteran's history, which as noted above has been found by 
the Board to be primarily unreliable.  Furthermore, by his 
September 1995 letter, Dr. Hoffman indicated that he only 
evaluated the veteran on one occasion.  It was therefore 
evident that Dr. Hoffman's evaluation of the veteran took 
place without the benefit of the review of the veteran's 
complete medical record. Also of record was a November 1989 
certificate of handicap or disability, which was partially 
illegible but appeared to indicate a diagnosis of PTSD and 
depression, although no basis for the diagnosis of PTSD was 
explained.  Finally, the March 1998 report from Dr. Makii 
indicated a diagnosis of PTSD.  However, this diagnosis was 
based on reported stressors of having been injured in 
Vietnam, having watched his mother die, and having seen his 
father shot.  The Board notes that two of these three 
stressors are not events that occurred in service.  
Furthermore, it is unclear what precisely was being referred 
to by the report of being injured in Vietnam, and to the 
extent this referred to the veteran's reports of traumatic 
injury that resulted in sudden deafness, as noted above such 
a stressor was not verified.  The Board also notes that Dr. 
Makii's diagnosis was made without benefit of a review of the 
veteran's complete medical record.

As previously indicated, for the medical evidence of record 
indicating a diagnosis of PTSD, the Board has the duty to 
assess the credibility and weight to be given to the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds, 
however, that this medical evidence favoring the veteran's 
claim is not shown to be based predominantly on the veteran's 
verified history of noise exposure, but is instead seemingly 
based on the history provided by the veteran which has been 
found to be unreliable as discussed above. When a medical 
opinion relies at least partially on the veteran's rendition 
of his own medical history, the Board is not bound to accept 
the medical conclusions as they have no greater probative 
value than the facts alleged by the veteran.  Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  Likewise, medical statements 
that accept a veteran's reports as credible and relate his 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. 389 (1996).

In contrast to the medical records which did diagnose PTSD, 
the Board notes that the overwhelming preponderance of the 
medical records indicate that the veteran is not diagnosed 
with PTSD.  In this regard, the Board notes that the veteran 
underwent extensive VA therapy in 1983 and 1984, as well as a 
psychiatric evaluation, which indicated a diagnosis of 
generalized anxiety disorder.  This diagnosis was continued 
on subsequent VA outpatient treatment records, as well as 
upon VA examination in May 1992.  On that VA examination, the 
examiner noted that he did not believe the veteran had PTSD 
as he did not show any distress or anxiety when discussing 
his alleged stressor incident.  On VA hospitalization from 
July to August 1995, the veteran was diagnosed with a 
psychotic disorder, not otherwise specified, and a paranoid 
personality disorder.  The veteran also underwent a VA 
psychiatric examination by two examiners in February 1996 and 
April 1997, and it was concluded that the veteran did not 
have PTSD, but instead had a psychosis, not otherwise 
specified, and unspecified personality traits.

The Board notes that all of the VA diagnoses were made with 
the benefit of review of the veteran's complete medical 
record, which apparently was not done by those private 
physicians who did make a diagnosis of PTSD.  Therefore, the 
Board finds the medical evidence indicating that the veteran 
does not have PTSD, to be of greater weight and probative 
value then the evidence to the contrary.  Thus, even with the 
one verified stressor of hearing loss, the overwhelming 
preponderance of the medical evidence of record showed that 
the veteran did not satisfy the diagnostic criteria for PTSD.

In conclusion, the Board finds that the veteran's claimed 
stressors are uncorroborated by the evidentiary record, with 
one exception which is that the veteran was exposed to noise 
resulting in hearing loss.  The Board further finds that the 
medical evidence of a diagnosis of PTSD of record was 
primarily based upon the uncorroborated stressors.  
Furthermore, the Board finds that to the extent that any of 
the medical evidence that diagnosed PTSD was based upon the 
only verified stressor, that the overwhelming preponderance 
of the medical record also weighs against a diagnosis of 
PTSD.

In reaching our decision, the Board has considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the 
evidence is not of such approximate balance as to warrant its 
application.  The preponderance of the evidence is against 
the veteran's claim.


ORDER

Service connection for PTSD is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

